from a judgment of the Niagara County Court (Sara S. Sperrazza, J.), rendered November 21, 2002. The judgment convicted defendant, upon a jury verdict, of attempted rape in the first degree, attempted rape in the third degree, sodomy in the first degree, sodomy in the second degree and endangering the welfare of a child and, upon his plea of guilty, of attempted course of sexual conduct against a.child in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed (see People v Langworthy, 1 AD3d 1013 [2003], lv denied 2 NY3d 763 [2004]). Present—Green, J.P., Scudder, Kehoe, Martoche and Pine, JJ.